DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mamaschew et al. ("A Wireless Sensor for Ingot Mold Temperature Monitoring") in view of Kurihara et al. (US 2012/0211044).
	Regarding claim 7, Mamaschew discloses a thermoelectric power generation apparatus (abstract) comprising: a higher-temperature side heat conductor (hot side indicated in Fig. 4); a lower-temperature side heat conductor (cold side indicated in Fig. 4) disposed at a distance from the higher-temperature side heat conductor (shown in Fig. 4); a heat insulating member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor, the heat insulating member having a hollow cylindrical shape, the heat insulating member accommodating the thermoelectric power generation module in a hollow space (isolation; guide bush (PTFE) indicated in Fig. 4); and an integrating member provided separately from the heat insulating member, wherein the higher-temperature side heat conductor and the lower-temperature side heat conductor being integrated with each other by the integrating member with the heat insulating member interposed therebetween, and the integrating member is arranged radially outside the heat insulating member and away from the heat insulating member (silicone seal ring in Fig. 4).
	Mamaschew does not explicitly disclose a thermoelectric power generation module including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor.
	Kurihara discloses a thermoelectric power generation apparatus (Figure 3B) and further discloses the thermoelectric power generation module includes a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor (14 and 15 in Figure 3B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include higher-temperature side and lower-temperature side electrodes in thermal contact with the higher-temperature side and lower-temperature side heat conductors of Mamaschew, respectively, as disclosed by Kurihara, because as evidenced by Kurihara, the use of a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor in the thermoelectric power generation apparatus of Mamaschew based on the teaching of Kurihara.
	Regarding claim 8, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses the integrating member is electrically insulating (Mamaschew - silicone seal ring in Fig. 4).
	Regarding claim 10, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses the higher-temperature side heat conductor is a bolt (Mamaschew - depicted as hotside (brass) in Fig. 4).
	Regarding claim 11, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a substrate disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor (Mamaschew - spacer in Fig. 4).
	Regarding claim 13, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a heat conducting member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor and also in contact with the thermoelectric power generation module (Mamaschew - lines 3 and 4 of last paragraph on page 383).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mamaschew et al. ("A Wireless Sensor for Ingot Mold Temperature Monitoring") in view of Kurihara et al. (US 2012/0211044) as applied to claim 11 above, and further in view of Hiraishi et al. (US 6,232,542).
	Regarding claim 12, modified Mamaschew discloses all the claim limitations as set forth above.  
	While modified Mamaschew does disclose a spacer (Mamaschew - Fig. 4), modified Mamaschew does not explicitly disclose a sealing resin.
	Hiraishi discloses a thermoelectric power generation apparatus and further discloses the use of spacers with gaps filled with an adhesive insulation member (C9/L4-5; C18/L51-52).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an insulating resin, as disclosed by Hiraishi, in conjunction with the spacer disclosed in modified Mamaschew, because as evidenced by Hiraishi, the use of a spacer and an insulating resin in a thermoelectric module amounts to the use of known components/materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an insulation resin with the spacer in modified Mamaschew based on the teaching of Hiraishi.
	With regard to the limitation "for partially or entirely sealing the substrate", the limitation is directed to the manner in which the device is intended to be used and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mamaschew et al. ("A Wireless Sensor for Ingot Mold Temperature Monitoring") in view of Kurihara et al. (US 2012/0211044).
	Regarding claim 7, Mamaschew discloses a thermoelectric power generation apparatus (abstract) comprising: a higher-temperature side heat conductor (hot side indicated in Fig. 4); a lower-temperature side heat conductor (cold side indicated in Fig. 4) disposed at a distance from the higher-temperature side heat conductor (shown in Fig. 4); a heat insulating member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor, the heat insulating member having a hollow cylindrical shape, the heat insulating member accommodating the thermoelectric power generation module in a hollow space (isolation; guide bush (PTFE) indicated in Fig. 4); and an integrating member provided separately from the heat insulating member, wherein the higher-temperature side heat conductor and the lower-temperature side heat conductor being integrated with each other by the integrating member with the heat insulating member interposed therebetween, and the integrating member is arranged radially outside the heat insulating member and away from the heat insulating member (screw in Fig. 4; it is noted that the head of the depicted screw is arranged radially and outside of the guide bush).
	Mamaschew does not explicitly disclose a thermoelectric power generation module including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor.
	Kurihara discloses a thermoelectric power generation apparatus (Figure 3B) and further discloses the thermoelectric power generation module includes a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor (14 and 15 in Figure 3B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include higher-temperature side and lower-temperature side electrodes in thermal contact with the higher-temperature side and lower-temperature side heat conductors of Mamaschew, respectively, as disclosed by Kurihara, because as evidenced by Kurihara, the use of a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor in the thermoelectric power generation apparatus of Mamaschew based on the teaching of Kurihara.
	Regarding claim 9, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses the integrating member is a bolt configured to fasten the higher-temperature side heat conductor and the lower-temperature side heat conductor so as to be integrated with each other (Mamaschew - screw in Fig. 4).
	Regarding claim 11, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a substrate disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor (Mamaschew - silicone seal ring in Fig. 4).
	Regarding claim 13, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a heat conducting member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor and also in contact with the thermoelectric power generation module (Mamaschew - lines 3 and 4 of last paragraph on page 383).
Claims 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mamaschew et al. ("A Wireless Sensor for Ingot Mold Temperature Monitoring") in view of Kurihara et al. (US 2012/0211044).
	Regarding claim 7, Mamaschew discloses a thermoelectric power generation apparatus (abstract) comprising: a higher-temperature side heat conductor (steel screw in Fig. 4); a lower-temperature side heat conductor (cold side indicated in Fig. 4) disposed at a distance from the higher-temperature side heat conductor (shown in Fig. 4); a heat insulating member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor, the heat insulating member having a hollow cylindrical shape, the heat insulating member accommodating the thermoelectric power generation module in a hollow space (isolation; guide bush (PTFE) indicated in Fig. 4); and an integrating member provided separately from the heat insulating member, wherein the higher-temperature side heat conductor and the lower-temperature side heat conductor being integrated with each other by the integrating member with the heat insulating member interposed therebetween, and the integrating member is arranged radially outside the heat insulating member and away from the heat insulating member (silicone seal ring in Fig. 4).
	Mamaschew does not explicitly disclose a thermoelectric power generation module including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor.
	Kurihara discloses a thermoelectric power generation apparatus (Figure 3B) and further discloses the thermoelectric power generation module includes a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor (14 and 15 in Figure 3B).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include higher-temperature side and lower-temperature side electrodes in thermal contact with the higher-temperature side and lower-temperature side heat conductors of Mamaschew, respectively, as disclosed by Kurihara, because as evidenced by Kurihara, the use of a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a higher-temperature side electrode that is in thermal contact with the higher-temperature side heat conductor, and a lower-temperature side electrode that is in thermal contact with the lower-temperature side heat conductor in the thermoelectric power generation apparatus of Mamaschew based on the teaching of Kurihara.
	Regarding claim 10, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses the higher-temperature side heat conductor is a bolt (Mamaschew - steel screw in Fig. 4).
	Regarding claim 11, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a substrate disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor (Mamaschew - washer in Fig. 4).
	Regarding claim 13, modified Mamaschew discloses all the claim limitations as set forth above.  Modified Mamaschew further discloses a heat conducting member disposed between the higher-temperature side heat conductor and the lower-temperature side heat conductor and also in contact with the thermoelectric power generation module (Mamaschew - lines 3 and 4 of last paragraph on page 383).
Response to Arguments
Applicant’s arguments with respect to claims 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejections in the previous office action are overcome due to the claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726